 



Exhibit 10.ll
CONTINUITY AGREEMENT
          This Agreement (the “Agreement”) is dated as of November 1, 2007 by
and between HUBBELL INCORPORATED, a Connecticut corporation (the “Company”), and
William Tolley (the “Executive”).
          WHEREAS, the Company’s Board of Directors considers the continued
services of key executives of the Company to be in the best interests of the
Company and its stockholders; and
          WHEREAS, the Company’s Board of Directors desires to assure, and has
determined that it is appropriate and in the best interests of the Company and
its stockholders to reinforce and encourage the continued attention and
dedication of key executives of the Company to their duties of employment
without personal distraction or conflict of interest in circumstances which
could arise from the occurrence of a change in control of the Company; and
          WHEREAS, the Company’s Board of Directors has authorized the Company
to enter into continuity agreements with those key executives of the Company and
any of its respective subsidiaries (all of such entities, with the Company
hereinafter referred to as an “Employer”), such agreements to set forth the
severance compensation which the Company agrees under certain circumstances to
pay such executives; and
          WHEREAS, the Executive is a key executive of an Employer and has been
designated by the Board as an executive to be offered such a continuity
compensation agreement with the Company.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:
     1. Term. This Agreement shall become effective on the date hereof and
remain in effect until the second anniversary thereof; provided, however, that,
thereafter, this Agreement shall automatically renew on each successive
anniversary, unless an Employer provides the Executive, in writing, at least
180 days prior to the renewal date, notice that this Agreement shall not be
renewed. Notwithstanding the foregoing, in the event that a Change in Control
occurs at any time prior to the termination of this Agreement in accordance with
the preceding sentence, this Agreement shall not terminate until the second
anniversary of the Change in Control (or, if later, until the second anniversary
of the consummation of the transaction(s) contemplated in the Change in
Control).
     2. Change in Control.
     (a) No compensation or other benefit pursuant to Section 4 hereof shall be
payable under this Agreement unless and until either (i) a Change in Control of
the Company (as hereinafter defined) shall have occurred while the Executive is
an employee of an Employer and the Executive’s employment by an Employer
thereafter shall have terminated in accordance with Section 3 hereof or (ii) the
Executive’s employment by the Company shall have terminated in accordance with
Section 3(a)(ii) hereof prior to the occurrence of the Change in Control.

 



--------------------------------------------------------------------------------



 



     (b) For purposes of this Agreement:
     (i) “Change in Control” shall mean any one of the following:
     (A) Continuing Directors during any 12 month period no longer constitute a
majority of the Directors;
     (B) any person, or persons acting as a group (within the meaning of Treas.
Reg. §1.409A-3(i)(5)(vi)(D)), acquires (or has acquired within the 12 month
period ending on the date of the last acquisition by such person or persons),
directly or indirectly, thirty percent (30%) or more of the voting power of the
then outstanding securities of the Company entitled to vote for the election of
Directors; provided that this Section 2(b)(i)(B) shall not apply with respect to
any acquisition of securities by (I) the trust under a Trust Indenture dated
September 2, 1957 made by Louie E. Roche, (II) the trust under a Trust Indenture
dated August 23, 1957 made by Harvey Hubbell, and (III) any employee benefit
plan (within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended) maintained by the Company or any affiliate of
the Company;
     (C) any person, or persons acting as a group (within the meaning of Treas.
Reg. §1.409A-3(i)(5)(v)(B)), acquires ownership (including any previously owned
securities) of more than fifty percent (50%) of either (I) the voting power
value of the then outstanding securities of the Company entitled to vote for the
election of Directors or (II) the fair market value of the Company; provided
that this Section 2(b)(i)(C) shall not apply with respect to any acquisition of
securities by (I) the trust under a Trust Indenture dated September 2, 1957 made
by Louie E. Roche, (II) the trust under a Trust Indenture dated August 23, 1957
made by Harvey Hubbell, and (III) any employee benefit plan (within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended) maintained by the Company or any affiliate of the Company; or
     (D) a sale of substantially all of the Company’s assets;
provided, that the transaction or event described in Section 2(b)(i)(A), (B),
(C) or (D) constitutes a “change in control event,” as defined in Treas. Reg.
§1.409A-3(i)(5).
     (ii) “Continuing Director” shall mean any individual who is a member of the
Company’s Board of Directors on December 9, 1986 or was designated (before such
person’s initial election as a Director) as a Continuing Director by 2/3 of the
then Continuing Directors.
     (iii) “Director” shall mean any individual who is a member of the Company’s
Board of Directors on the date the action in question was taken.
     (iv) “Change in Control Transaction” shall mean a Change in Control or, if
later, the consummation of the transaction contemplated by the Change in
Control.

2



--------------------------------------------------------------------------------



 



     3. Separation from Service; Definitions.
     (a) Termination without Cause by the Company for Good Reason by the
Executive.
     (i) The Executive shall be entitled to the compensation provided for in
Section 4 hereof, if within two years after a Change in Control Transaction, the
Executive has a Separation from Service (within the meaning of Treasury
Regulation Section 1.409A-1(h) (“Separation from Service”) (A) by an Employer
for any reason other than (I) the Executive’s Disability or Retirement, (II) the
Executive’s death or (III) for Cause, or (B) by the Executive with Good Reason
(as such terms are defined herein).
     (ii) In addition, the Executive shall be entitled to the compensation
provided for in Section 4 hereof if, (A) in the event that an agreement is
signed which, if consummated, would result in a Change of Control and the
Executive’s Separation from Service is without Cause by the Company or with Good
Reason prior to the Change in Control, (B) such Separation from Service is at
the direction of the acquiror or merger partner or otherwise in connection with
the anticipated Change in Control, and (C) such Change in Control actually
occurs.
     (b) Disability. For purposes of this Agreement, “Disability” shall mean the
Executive’s absence from the full-time performance of the Executive’s duties (as
such duties existed immediately prior to such absence) for 180 consecutive
business days, when the Executive is disabled as a result of incapacity due to
physical or mental illness.
     (c) Retirement. For purposes of this Agreement, “Retirement” shall mean the
Executive’s voluntary Separation from Service pursuant to late, normal or early
retirement under a pension plan sponsored by an Employer, as defined in such
plan, but only if such retirement occurs prior to a termination by an Employer
without Cause or by the Executive for Good Reason.
     (d) Cause. For purposes of this Agreement, “Cause” shall mean:
     (i) the willful and continued failure of the Executive to perform
substantially all of his or her duties with an Employer (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to such Executive by the
Board of Directors (the “Board”) of the Company which specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed his or her duties;
     (ii) the willful engaging by the Executive in gross misconduct which is
materially and demonstrably injurious to the Company or any Employer; or
     (iii) the conviction of, or plea of guilty or nolo contendere to, a felony.
Termination of the Executive for Cause shall be made by delivery to the
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a three-fourths majority of the non-employee Directors of the Company
or of the ultimate parent of the entity which caused the Change in Control (if
the Company has become a subsidiary) at a meeting of such Directors

3



--------------------------------------------------------------------------------



 



called and held for such purpose, after 30 days prior written notice to the
Executive specifying the basis for such termination and the particulars thereof
and a reasonable opportunity for the Executive to cure or otherwise resolve the
behavior in question prior to such meeting, finding that in the reasonable
judgment of such Directors, the conduct or event set forth in any of clauses (i)
through (iii) above has occurred and that such occurrence warrants the
Executive’s termination.
     (e) Good Reason. For purposes of this Agreement, “Good Reason” shall mean
the occurrence, within the Term of this Agreement, of any of the following
without the Executive’s express written consent:
     (i) after a Change of Control, any reduction in the Executive’s base salary
from that which was in effect immediately prior to the Change of Control, any
reduction in the Executive’s annual cash bonus below such bonus paid or payable
in respect of the calendar year immediately prior to the year in which the
Change of Control occurs, or any reduction in the Executive’s aggregate annual
cash compensation (including base salary and bonus) from that which was in
effect immediately prior to the Change of Control ; or
     (ii) after a Change of Control, the failure to increase (within 12 months
of the last increase in base salary) the Executive’s salary in an amount which
at least equals, on a percentage basis, the average percentage of increase in
base salary effected in the preceding 12 months (which period may include some
period of time prior to the Change of Control) for all senior executives of the
Company (unless such reduction is offset by an increase in the amount of annual
cash bonus that is paid to the Executive); or
     (iii) any material and adverse diminution in the Executives’ duties,
responsibilities, status, position or authority with the Company or any of its
affiliates following a Change in Control; or
     (iv) any relocation of the Executive’s primary workplace to a location that
is more than 35 miles from the Executive’s primary workplace as of the date
immediately prior to the Change in Control; or
     (v) any failure by the Company to obtain from any successor to the Company
an agreement reasonably satisfactory to the Executive to assume and perform this
Agreement, as contemplated by Section 11(a) hereof.
Notwithstanding the foregoing, in the event Executive provides the Company with
a Notice of Termination (as defined below) referencing this Section 3(e), the
Company shall have 30 days thereafter in which to cure or resolve the behavior
otherwise constituting Good Reason. Any good faith determination by Executive
that Good Reason exists shall be presumed correct and shall be binding upon the
Company.
     (f) Notice of Termination. Any purported termination of the Executive’s
employment (other than on account of Executive’s death) with an Employer shall
be communicated by a Notice of Termination to the Executive, if such termination
is by an Employer, or to an Employer, if such termination is by the Executive.
For purposes of this

4



--------------------------------------------------------------------------------



 



Agreement, “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provisions so indicated. For purposes of this Agreement, no purported
termination of Executive’s employment with an Employer shall be effective
without such a Notice of Termination having been given.
     4. Compensation Upon Termination.
          Subject to Section 10 hereof, if within two years of a Change in
Control Transaction, the Executive has a Separation from Service in accordance
with Section 3(a) (the “Termination”), the Executive shall be entitled to the
following payments and benefits:
     (a) Severance. The Company shall pay or cause to be paid to the Executive a
cash severance amount equal to three times the sum of (i) the Executive’s annual
base salary on the date of the Change in Control (or, if higher, the annual base
salary in effect immediately prior to the giving of the Notice of Termination)
and (ii) the highest of the actual bonuses paid or payable to the Executive
under the Company’s annual incentive Compensation plan in any of the three
consecutive fiscal years prior to the year in which the Change in Control
occurs. This cash severance amount shall be payable in a lump sum calculated
without any discount.
     (b) Additional Payments and Benefits. The Executive shall also be entitled
to:
     (i) a lump sum cash payment equal to the sum of (A) the Executive’s accrued
but unpaid annual base salary through the date of Termination, (B) the unpaid
portion, if any, of bonuses previously earned by the Executive pursuant to the
Company’s annual incentive compensation plan, plus the pro rata portion of
(I) the Bonus or (II) if payable, the target bonus to be paid for the year in
which the date of Termination occurs, in either case (calculated through the
date of Termination), and (C) an amount, if any, equal to compensation
previously deferred (excluding any qualified plan deferral) and any accrued
vacation pay, in each case, in full satisfaction of Executive’s rights thereto;
and
     (ii) an annual benefit under the Company’s Supplemental Management
Retirement Plan (the “SMRP”), calculated based on 5 years of service and
unreduced for early retirement thereunder; and
     (iii) unless otherwise provided under the Key Employee Supplemental Medical
Plan, continued medical, dental, vision, and life insurance coverage (excluding
accident, death, and disability insurance) for the Executive and the Executive’s
eligible dependents or, to the extent such coverage is not commercially
available, such other arrangements reasonably acceptable to the Executive, on
the same basis as in effect prior to the Change in Control or the Executive’s
Termination, whichever is deemed to provide for more substantial benefits, for a
period ending on the earlier of (A) the end of the third anniversary of the date
of the Executive’s Termination (B) the commencement of comparable coverage by
the Executive with a subsequent employer. The amount of benefits the Executive
receives hereunder in any one year shall not affect the amount of benefits he
may receive in any subsequent year; and

5



--------------------------------------------------------------------------------



 



(iv) all other accrued or vested benefits in accordance with the terms of the
applicable plan (with an offset for any amounts paid under Section 4(b)(i)(C),
above).
     (c) Timing of Payment. Except as required under Section 8, all lump sum
payments under this Section 4 shall be paid on the later of ten business days
following the Executive’s date of Termination or the second business day
following the effective date of the release required by Section 10(c); and, with
respect to the SERP benefit set forth in Section 4(b)(ii), to the extent the
Executive is entitled to receive such SERP benefit in a lump sum payment under
the terms of the SERP, such lump sum payment shall equal the present value of
his SERP benefit (as calculated in Section 4(b)(ii) and otherwise in accordance
with Exhibit A, as attached hereto).
     (d) Outplacement. If so requested by the Executive, outplacement services
shall be provided by a professional outplacement provider selected by Executive
for a period of two years; provided, however, that such outplacement services
shall be provided to the Executive at a cost to the Company each year of not
more than fifteen (15) percent of such Executive’s annual base salary at the
time of Termination.
     (e) Withholding. Payments and benefits provided pursuant to this Section 4
shall be subject to any applicable payroll and other taxes required to be
withheld.
     5. Compensation Upon Termination for Death, Disability or Retirement.
          If Executive’s Separation from Service is by reason of Death,
Disability or Retirement prior to any other termination, Executive will receive:
     (a) the sum of (i) Executive’s accrued but unpaid salary through the date
of Termination, (ii) the pro rata portion of the Executive’s target bonus for
the year of Executive’s Death or Disability (calculated through the date of
Termination), and (iii) an amount equal to any compensation previously deferred
and any accrued vacation pay; and
     (b) other accrued or vested benefits in accordance with the terms of the
applicable plan (with an offset for any amounts paid under item (a)(iii), above.
     6. Excess Parachute Excise Tax Payments.
(a) (i) If it is determined (as hereafter provided) that any payment or
distribution by the Company or any Employer to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to

6



--------------------------------------------------------------------------------



 



receive an additional payment or payments (a “Gross-Up Payment”) in an amount
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including any Excise Tax,
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments; provided,
however, if the Executive’s Payment is, when calculated on a net-after-tax
basis, less than $50,000 in excess of the amount of the Payment which could be
paid to the Executive under Section 280G of the Code without causing the
imposition of the Excise Tax, then the Payment shall be limited to the largest
amount payable (as described above) without resulting in the imposition of any
Excise Tax (such amount, the “Capped Amount”).
     (ii) Subject to the provisions of Section 6(a)(i) hereof, all
determinations required to be made under this Section 6, including whether an
Excise Tax is payable by the Executive and the amount of such Excise Tax and
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment,
shall be made by the nationally recognized firm of certified public accountants
(the “Accounting Firm”) used by the Company prior to the Change in Control (or,
if such Accounting Firm declines to serve, the Accounting Firm shall be a
nationally recognized firm of certified public accountants selected by the
Executive). The Accounting Firm shall be directed by the Company or the
Executive to submit its preliminary determination and detailed supporting
calculations to both the Company and the Executive within 15 calendar days after
the Termination Date, if applicable, and any other such time or times as may be
requested by the Company or the Executive. If the Accounting Firm determines
that any Excise Tax is payable by the Executive and that the criteria for
reducing the Payment to the Capped Amount (as described in Section 6(a)(i)
above) is met, then the Company shall reduce the Payment by the amount which,
based on the Accounting Firm’s determination and calculations, would provide the
Executive with the Capped Amount, and pay to the Executive such reduced Payment.
If the Accounting Firm determines that an Excise Tax is payable, without
reduction pursuant to Section 6(a)(i), above, the Company shall pay the required
Gross-Up Payment to, or for the benefit of, the Executive within five business
days after receipt of such determination and calculations. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall, at the
same time as it makes such determination, furnish the Executive with an opinion
that he has substantial authority not to report any Excise Tax on his/her
federal, state, local income or other tax return. Any determination by the
Accounting Firm as to the amount of the Gross-Up Payment shall be binding upon
the Company and the Executive absent a contrary determination by the Internal
Revenue Services or a court of competent jurisdiction; provided, however, that
no such determination shall eliminate or reduce the Company’s obligation to
provide any Gross-Up Payment that shall be due as a result of such contrary
determination. As a result of the uncertainty in the application of Section 4999
of the Code (or any successor provision thereto) and the possibility of similar
uncertainty regarding state or local tax law at the time of any determination by
the Accounting Firm hereunder, it is possible that Gross-Up Payments that will
not have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to Section
6(a) hereof and the Executive thereafter is required to make a payment of any
Excise Tax, the Executive shall direct the Accounting

7



--------------------------------------------------------------------------------



 



Firm to determine the amount of the Underpayment that has occurred and to submit
its determination and detailed supporting calculations to both the Company and
the Executive as promptly as possible. Any such Underpayment shall be promptly
paid by the Company to, or for the benefit of, the Executive within five
business days after receipt of such determination and calculations.
     (iii) The Company and the Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by Section
6(a) hereof.
     (iv) The federal, state and local income or other tax returns filed by the
Executive (or any filing made by a consolidated tax group which includes the
Company) shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of his/her federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five business days pay to the Company the amount of such
reduction.
     (v) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by
Sections 6(a)(ii) and (iv) hereof shall be borne by the Company. If such fees
and expenses are initially advanced by the Executive, the Company shall
reimburse the Executive the full amount of such fees and expenses within five
business days after receipt from the Executive of a statement therefor and
reasonable evidence of his/her payment thereof.
     (b) In the event that the Internal Revenue Service claims that any payment
or benefit received under this Agreement constitutes an “excess parachute
payment,” within the meaning of Section 280G(b)(1) of the Code, the Executive
shall notify the Company in writing of such claim. Such notification shall be
given as soon as practicable but no later than 10 business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30 day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall (i) give the Company any information reasonably
requested by the Company relating to such claim; (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by

8



--------------------------------------------------------------------------------



 



the Company and reasonably satisfactory to the Executive; (iii) cooperate with
the Company in good faith in order to effectively contest such claim; and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including, but not limited to, additional interest and penalties
and related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for and against any Excise Tax or other tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses.
     (c) The Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim; provided, however, that if the Executive is required to
extend the statute of limitations to enable the Company to contest such claim,
the Executive may limit this extension solely to such contested amount. The
Company’s control of the contest shall be limited to issues with respect to
which a corporate deduction would be disallowed pursuant to Section 280G of the
Code and the Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority. In addition, no position may be taken nor any final resolution be
agreed to by the Company without the Executive’s consent if such position or
resolution could reasonably be expected to adversely affect the Executive
(including any other tax position of the Executive unrelated to matters covered
hereby).
     (d) If, after the receipt by the Executive of an amount advanced by the
Company in connection with the contest of the Excise Tax claim, the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto); provided,
however, if the amount of that refund exceeds the amount advanced by the Company
or it is otherwise determined for any reason that additional amounts could be
paid to the Named Executive without incurring any Excise Tax, any such amount
will be promptly paid by the Company to the named Executive. If, after the
receipt by the Executive of an amount advanced by the Company in connection with
an Excise Tax claim, a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest the denial of such
refund prior to the expiration of 30 days after such determination, such advance
shall be forgiven and shall not be required to be repaid and shall be deemed to
be in consideration for services rendered after the date of the Termination.
     (e) All amounts payable to Executive under this Section 6 shall be paid as
soon as practicable after the Change in Control or other event giving rise to
any payment of the Excise Tax by the Executive, but no later than the
December 31 of the year next following the year in which the Executive, or the
Company on behalf of the Executive, remits the Excise Tax.
     7. Expenses. In addition to all other amounts payable to the Executive
under this Agreement, during the term of this Agreement and for a period of
twenty (20) years following the Executive’s Termination, the Company shall pay
or reimburse the Executive for legal fees (including without limitation, any and
all court costs and attorneys’ fees and expenses) incurred by the Executive in
connection with or as a result of any claim, action or proceeding brought by

9



--------------------------------------------------------------------------------



 



the Company or the Executive with respect to or arising out of this Agreement or
any provision hereof; provided, however, that in the case of an action brought
by the Executive, the Company shall have no obligation for any such legal fees,
if the Company is successful in establishing with the court that the Executive’s
action was frivolous or otherwise without any reasonable legal or factual basis.
All such expenses shall be reimbursed by December 31 of the year following the
year in which the expense was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year.
     8. Section 409A Delay. Notwithstanding Sections 4, 5, 6 or 7, if the
Company determines that the Executive is deemed at the time of his Termination
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code, to the extent delayed commencement of any portion of the amounts to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
portion shall not be provided to Executive prior to the earlier of (a) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (b) the date of Executive’s death. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this Section 8 shall be paid in a lump sum to the
Executive, plus interest thereon from the date of the Executive’s Separation
from Service through the payment date at a rate equal to the prime rate of
interest as reported in the Wall Street Journal from time to time. Any remaining
payments due under the Agreement shall be paid as otherwise provided herein.
     9. Obligations Absolute; Non-Exclusivity of Rights; Joint Several
Liability.
     (a) The obligations of the Company to make the payment to the Executive,
and to make the arrangements, provided for herein shall be absolute and
unconditional and shall not be reduced by any circumstances, including without
limitation any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or any third party at any time.
     (b) Nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company or any other Employer and for which the
Executive may qualify, nor shall anything herein limit or reduce such rights as
the Executive may have under any agreements with the Company or any other
Employer.
     (c) Each entity included in the definition of “Employer” and any successors
or assigns shall be joint and severally liable with the Company under this
Agreement.

10



--------------------------------------------------------------------------------



 



     10. Not an Employment Agreement; Effect On Other Rights; Release and
Offsets.
     (a) This Agreement is not, and nothing herein shall be deemed to create, a
contract of employment between the Executive and the Company. Any Employer may
terminate the employment of the Executive at any time, subject to the terms of
this Agreement and/or any employment agreement or arrangement between the
Employer and the Executive that may then be in effect.
     (b) With respect to any employment agreement with the Executive in effect
immediately prior to the Change in Control, nothing herein shall have any effect
on the Executive’s rights thereunder; provided, however, that in the event of
the Executive’s termination of employment in accordance with Section 3 hereof,
this Agreement shall govern solely for the purpose of providing the terms of all
payments and additional benefits to which the Executive is entitled upon such
termination and any payments or benefit provided thereunder shall-reduce the
corresponding type of payments or benefits hereunder. Notwithstanding the
foregoing, in the event that the Executive’s employment is terminated prior to
the occurrence of a Change in Control under the circumstances provided for in
Section 3(a)(ii) and such circumstances also entitle Executive to payments and
benefits under any other employment or other agreement as in effect prior to the
Change in Control (“Other Agreement”), then, until the Change in Control occurs,
the Executive will receive the payments and benefits to which he/she is entitled
under such Other Agreement. Upon the occurrence of the Change in Control, the
Company will pay to the Executive in cash the amount to which he/she is entitled
to under this Agreement (reduced by the amounts already paid under the Other
Agreement) in respect of cash payments and shall provide or increase any other
noncash benefits to those provided for hereunder (after taking into Account
noncash benefits, if any, provided under such Other Agreement). Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan or program of the Company or any other Employer shall be payable
in accordance with such plan or program, except as explicitly modified by this
Agreement.
     (c) With respect to any limited stock appreciation rights (“LSARs”) granted
to the Executive pursuant to the Company’s 1973 Stock Option Plan for Key
Executives held, as of the date of this Agreement, by the Executive, the
Executive hereby agrees to the cancellation of such LSARs in the event that the
Change in Control contemplated hereunder is intended to be, and is otherwise,
eligible for pooling-of-interests accounting treatment under APB No. 16.
     (d) All payments and benefits provided under Section 4 are conditioned on
and subject to the Executive’s continuing compliance with this Agreement, any
other agreements regarding non-competition, and non-solicitation of employees
and customers. No payments or benefits will be provided under Section 4 unless
and until the Executive delivers an effective release of claims and covenant not
to sue in a form prescribed by the Company within sixty (60) days of his
termination of employment. Such release shall be in a reasonable and customary
form. In addition, to the extent Executive receives severance or similar
payments and/or benefits under any other Company plan, program, agreement,
policy, practice, or the like, or under the WARN Act or similar state law, the
payments and benefits due to Executive under this Agreement will be
correspondingly reduced on a dollar-for-dollar basis (or vice-versa).
     11. Successors; Binding Agreement Assignment.

11



--------------------------------------------------------------------------------



 



     (a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business of the Company, by agreement to expressly, absolutely and
unconditionally assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement and shall entitle the Executive to terminate the Executive’s
employment with the Company or such successor for Good Reason immediately prior
to or at any time after such succession. As used in this Agreement, “Company”
shall mean (i) the Company as hereinbefore defined, and (ii) any successor to
all the stock of the Company or to all or substantially all of the Company’s
business or assets which executes and delivers an agreement provided for in this
Section 11(a) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law, including any parent or subsidiary of
such a successor.
     (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s estate or designated beneficiary. Neither this Agreement nor any
right arising hereunder may be assigned or pledged by the Executive.
     12. Notice. For purpose of this Agreement, notices and all other
communications provided for in this Agreement or contemplated hereby shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered by a nationally recognized overnight delivery service or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid, and addressed, in the case of the Company, to the Company at:
Hubbell Incorporated
584 Derby Milford Road
Orange, Connecticut 06477-4024
Attention: General Counsel
and in the case of the Executive, to the Executive at the address set forth on
the execution page at the end hereof.
     Either party may designate a different address by giving notice of change
of address in the manner provided above, except that notices of change of
address shall be effective only upon receipt.
     13. Confidentiality. The Executive shall retain in confidence any and all
confidential information concerning the Company and its respective business
which is now known or hereafter becomes known to the Executive, except as
otherwise required by law and except information (i) ascertainable or obtained
from public information, (ii) received by the Executive at any time after the
Executive’s employment by the Company shall have terminated, from a third party
not employed by or otherwise affiliated with the Company or (iii) which is or
becomes known to the public by any means other than a breach of this Section 13.
Upon the

12



--------------------------------------------------------------------------------



 



Termination of employment, the Executive will not take or keep any proprietary
or confidential information or documentation belonging to the Company.
     14. Miscellaneous. No provision of this Agreement may be amended, altered,
modified, waived or discharged unless such amendment, alteration, modification,
waiver or discharge is agreed to in writing signed by the Executive and such
officer of the Company as shall be specifically designated by the Committee or
by the Board of Directors of the Company. No waiver by either party, at any
time, of any breach by the other party of, or of compliance by the other party
with, any condition or provision of this Agreement to be performed or complied
with by such other party shall be deemed a waiver of any similar or dissimilar
provision or condition of this Agreement or any other breach of or failure to
comply with the same condition or provision at the same time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The Agreement
supersedes the Prior Agreement, which shall no longer be in force or have any
effect.
     15. Severability. If any one or more of the provisions of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby. To the extent permitted by applicable law, each party hereto
waives any provision of law which renders any provision of this Agreement
invalid, illegal or unenforceable in any respect.
     16. Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed on a non-exclusive basis by the
laws of the State of Connecticut without giving effect to its conflict of laws
rules. For purposes of jurisdiction and venue, the Company and each Employer
hereby consents to jurisdiction and venue in any suit, action or proceeding with
respect to this Agreement in any court of competent jurisdiction in the state in
which Executive resides at the commencement of such suit, action or proceeding
and waives any objection, challenge or dispute as to such jurisdiction or venue
being proper.
     17. Code Section 409A Exempt. Certain compensation and benefits payable
under this Agreement, including without limitation the severance benefits
described in Section 4(a), are not intended to constitute nonqualified deferred
compensation subject to Section 409A of the Code. To the extent applicable, this
Agreement shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder. If the Company and Employee determine that any compensation or
benefits payable under this Agreement do not comply with Code Section 409A and
related Department of Treasury guidance, the Company and Employee agree to amend
this Agreement, or take such other actions as the Company and Employee deem
necessary or appropriate to comply with the requirements of Code Section 409A
and related Department of Treasury guidance, while preserving the economic
agreement of the parties.
     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Continuity Agreement as of the date first above written.

            HUBBELL INCORPORATED
      By:   /s/ Richard W. Davies         Title: V.P., General Counsel &
Secretary                          /s/ William T. Tolley       Executive:
William T. Tolley                 Address   

14



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ASSUMPTIONS
          The assumptions to be used are those specified under Section 417(e) of
the Internal Revenue Code of 1986, as amended, which assumptions are the minimum
lump sum factors permitted to be used for calculating pension benefits under the
Company’s qualified defined benefit plans.

     
Benefit:
  Lump sum payment of unreduced benefit deferred to age 55, increased to reflect
the 50% joint and survivor form.
 
   
Mortality Rates:
  The Applicable mortality table under Section 417(e) that is currently used by
the Hubbell Incorporated Retirement Plan for Salaried Employees.
 
   
Interest Rate:
  10-year treasury rate on the first day of the fourth quarter of the calendar
year immediately prior to the Executive’s separation from service.
 
   
Qualified Plan Offset:
  Amount actually payable at age 55 (or, if higher, the Executive’s actual age
as of separation from service).

15